          Case: 4:20-cv-00047-RP Doc #: 20 Filed: 03/23/21 1 of 1 PageID #: 59




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

KENNETH DWAYNE HARTH, SR.                                                                  PLAINTIFF

v.                                                                                   No. 4:20CV47-RP

MISSISSIPPI DEPARTMENT OF CORRECTIONS                                                  DEFENDANTS


                        ORDER DENYING PLAINTIFF’S MOTION [14]
                          FOR RELEASE OF MEDICAL RECORDS

        This matter comes before the court on the motion [14] by the plaintiff to require the release of

his medical records from the Mississippi Department of Corrections. The release of medical records

and other discovery is driven in this case by the court’s Scheduling Order, which has not yet issued.

As such, the instant motion [14] is DENIED as premature.

        SO ORDERED, this, the 23rd day of March, 2021.


                                                        /s/ Roy Percy
                                                        UNITED STATES MAGISTRATE JUDGE
